DETAILED CORRESPONDENCE
This Office action is in response to the election received January 27, 2021.
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on January 27, 2021 is acknowledged.
Claims 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 27, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the step to form the electronic .
Correction is necessary.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of WASHIO et al (2009/0285985), WASHIO et al (2013/0171572) and MIZUTANI et al 2011/0014570).

    PNG
    media_image1.png
    931
    705
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    409
    668
    media_image2.png
    Greyscale


WASHIO et al ‘985 report a positive photosensitive resin composition comprising a as solvents a combination of PGMEA/EL and PGMEA/CH, as seen in Examples 14 and 15 in Table 2 of page 4. The ratio of the solvents in Example 14 is 70/30 and when plugged into the formulae above in claim 1, meet the variables as recited.  Example 14 gives a combined boiling point (B) of 148.1o C (B= (146o C)*(0.7) + (155o C)*(0.3)) = 148.7o C, while A = (1.1^0.7) * (2.7^0.3) = 1.44 and the A> (-0.26 *(148) +5) = 1.44>1.152.  
Example 15 generates the following figures: 
A=1.316
1.316 > (-0.026)*B+5=1.126
B= 149o C  
Thus the solvent mixture of WASHIO et al ‘985 for thick resist compositions meet the claimed values as recited in claim 1.
paragraph [0041] for the following disclosure:
    PNG
    media_image3.png
    328
    418
    media_image3.png
    Greyscale

WASHIO et al ‘985 is to a resist composition which is coated, exposed, baked and developed, though the exposure step is not explicitly disclose the “Background of the Invention” report a coating process of the photosensitive resins which is inherently understood to be the resulting process steps after coating.
WASHIO et al ‘572 report a thick film composition having repeating units with acid labile groups as seen in paragraph [153] below:
    PNG
    media_image4.png
    241
    413
    media_image4.png
    Greyscale

paragraph [0142] which teach ranges of the thickness to desirably be in a range of 10 um to 150 um more preferably be 20 um to 80 um.  At 20 um the claimed invention would be met.
MIZUTANI et al report composition for resist composition wherein the Table 3 of page 88 disclose compositions having a solvent combination of PGMEA/EL as seen in Comparative Example 2 at a ratio of 80/20

    PNG
    media_image5.png
    457
    692
    media_image5.png
    Greyscale

 This example would meet the claimed equation for the solvents having the A and B values. B=147.8o C, A=1.3163 and -0.026*(147.8) +5=1.1572, therefore 1.3163>1.1572 (A > (-0.026*B+5)) meeting the values in claim 1.
paragraphs [0533] to [0535] below:


    PNG
    media_image6.png
    321
    409
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    191
    419
    media_image7.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to process the coating compositions of WASHIO et al ‘985 such as Examples 14 and 15 with a KrF excimer laser as reported in MIZUTANI et al and coated at any of the thicknesses as reported in WASHIO et al ‘572 along with its resins with the reasonable expectation of having a composition which is excellent in coating properties for thick film resists that tent over concave portions.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
YOSHIDOME et al (8,802,349) disclose solvent mixtures of PGMEA and CH in Examples 13 and 20, in Table 7.
YAMAMOTO et al (2013/0231651) disclose methoxybutyl acetate for thick film resists, however this solvent has a viscosity of 0.71 cP which falls outside the values in claim 1 for A.
TOUKHY et al (2009/0081589) disclose thick film resist compositions.
WASHIO et al (2010/0047715) disclose thick film resist composition having a thickness from 10 um to 150 um as recited in paragraph [0139].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
February 13, 2021